Q5^l3-00<4ZO-GJt




         IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. PD-0273-14




                          DAVID CARL SWINGLE, Appellant

                                              v.




                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                        FROM THE FIFTH COURT OF APPEALS
                                 ROCKWALL COUNTY


  Per curiam. Keasler and Hervey, JJ., dissent.

                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure

9.4(i)(2)(D) because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: April 30, 2014
Do Not Publish
                                                     OFFICIAL BUSINESS
                                                 STATE OF TEXAS             §3
                                                 PENALTY FOR                o
                                                                                o
                                                                                                                              MTNEV BOWES
RO. BOX 12308, CAPITOL STATION                   PRIVATE USE                                           02 ir                 $ 00.406
                                                                                                      0002003152     MAY01 2014
   AUSTIN, TEXAS 78711                                                      Q.U.
                                                                                                    c MAILED FROM ZIP CODE 78 701
                                                           PD-0273-14
                                                           5TH COURT OF APPEALS CLERK
                                                           LISA MATZ
                                                           600 COMMERCE 2ND FLOOR
                                                           DALLAS TX 75202
                                 121 DME-N3B 7S202
                                                                rilii»li--'»»tf.MfI-*f*liiI-»-*«.,fiiffitIlt-|il..*|.t|if|   |.T